Citation Nr: 1447424	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  02-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from June 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  In April 2005, the RO rebuilt the current folder.

By decision dated in March 2012, the Board found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In an Order dated in February 2013, the Court vacated the Board's March 2012 decision, and remanded the issue back to the Board for development consistent with the Court's Order.

In December 2013, the Board reopened the claim for service connection and remanded the case for medical examination and opinion.  The case has been returned for review by the Board.

The Board also notes that the Veteran has an appeal pending related to whether he is competent for the purpose of direct receipt of VA compensation benefits; however, that issue will be addressed in a separate decision.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed schizophrenia is related to military service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has specified duties to notify and assist a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Through various correspondence, remands, and examination the VA has fulfilled these duties. 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

In regard to element (1), current disability, post-service VA examinations indicate diagnoses of schizophrenia, cannabis use disorder, and alcohol use disorder, in remission.  The Board notes that primary substance abuse is deemed by statute to be the result of willful misconduct and cannot itself be service connected.  See Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994); 38 U.S.C.A. § 105(a), 1110.

In regard to element (2), in-service incurrence, VA examiner in February 2014 indicated that the Veteran was in a prodromal stage of schizophrenia during service.

In regard to element (3), causal relationship, the record contains a June 2002 VA medical opinion which is against the claim and a VA medical opinion dated in February 2014 which supports the claim.  As the record contains credible medical opinions weighing both in favor of and against the Veteran's claims, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, the Board finds that service connection for schizophrenia is warranted.  


ORDER

Service connection for schizophrenia is granted. 





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


